Title: To Thomas Jefferson from George Jefferson, 1 December 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 1st. Decr. 1802
          
          Your favor of the 22d. ultimo inclosing a letter for Doctor Bache was received here the 25th., but it so happened that it was filed away without my seeing it, and it was not until this morning a few moments before the closing of the Charlottesville mail, that I observed it. Having the day before yesterday received a letter from Dr. B. in which he informed me he had declined going by Norfolk as he intended, and had concluded to go by Philada., I put your letter to him into the post office, and requested that the post master at Charlottesville would forward it, should he have set off before its arrival. I suppose however that it will arrive in time, and conclude likewise it will not be material if it does not; as you will of course see him on his way through Washington. 
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        